UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________

IN RE: TOMAS ZAVALIDROGA,                                     6:20-PF-0001 (GTS)

                     Respondent.
___________________________________

GLENN T. SUDDABY, Chief United States District Judge

                                  ORDER TO SHOW CAUSE

       Recently the undersigned has determined that grounds may exist to enjoin

Tomas Zavalidroga (“Respondent”) from filing any future pleadings or documents of

any kind (including motions) in this District pro se without prior permission of the Chief

Judge or his or her designee.

       It is well settled that “[a] district court may, in its discretion, impose sanctions

against litigants who abuse the judicial process.” Shafii v. British Airways, PLC, 83

F.3d 566, 571 (2d Cir. 1996). W here a litigant persists in the filing of vexatious and

frivolous suits, it may be appropriate to place certain limitations on the litigant’s future

access to the courts. See Hong Mai Sa v. Doe, 406 F.3d 155, 158 (2d Cir. 2005)

(citing Iwachiw v. New York State Dep’t of Motor Vehicles, 396 F.3d 525, 528 [2d Cir.

2005]); see also Shafii, 83 F.3d at 571 (“The filing of repetitive and frivolous suits

constitutes the type of abuse for which an injunction forbidding further litigation may be

an appropriate sanction.”). Before imposing such limitations, the court should consider

the following:

                 (1) the litigant’s history of litigation and in particular whether it
                 entailed vexatious, harassing or duplicative lawsuits; (2) the
                 litigant’s motive in pursuing the litigation, e.g., does the litigant
                 have an objective good faith expectation of prevailing?; (3)
                 whether the litigant is represented by counsel; (4) whether the
              litigant has caused needless expense to other parties or has
              posed an unnecessary burden on the courts and their personnel;
              and (5) whether other sanctions would be adequate to protect the
              courts and other parties.

Iwachiw, 396 F.3d at 528 (quoting Safir v. United States Lines, Inc., 792 F.2d 19, 24

[2d Cir. 1986]).

       Here, after carefully reviewing the record, the Court concludes that, unless he

shows cause otherwise, Respondent should be enjoined from filing any future

pleadings or documents of any kind (including motions) in this District pro se without

prior permission of the Chief Judge or his or her designee. Since February 24, 2009,

Respondent, while proceeding pro se, has filed eight actions in this Court, six of which

have been dismissed based on lack of merit,1 the seventh of which he had the good

sense to voluntarily discontinue (given that it was duplicative of another pending


       1
               See Zavalidroga v. Cote, 09-CV-0225, Order (N.D.N.Y. filed Jan. 19,
2010) (Hurd, J.) (dismissing plaintiff’s pro se amended complaint for lack of subject-
matter jurisdiction), aff’d, No. 10-0492-cv, Mandate (2d Cir. filed Nov. 24, 2010);
Zavalidroga v. Oneida Cty. Sheriff's Dep’t, 11-CV-0277, Order (N.D.N.Y. filed June 17,
2014) (Mordue, J.) (dismissing plaintiff’s pro se amended complaint for failure to
prosecute), appeal dismissed as frivolous, No. 14-2575, Mandate (2d Cir. filed July 29,
2015); Zavalidroga v. Cuomo, 11-CV-0831, Memorandum-Decision and Order
(N.D.N.Y. filed Aug. 1, 2012) (Mordue, J.) (dismissing plaintiff’s pro se complaint for
lack of standing), appeal dismissed for lack of jurisdiction, No. 12-3620, Mandate (2d
Cir. filed Feb. 20, 2013); Zavalidroga v. Oneida Cty. Dep’t of Adult Prot. Servs.,
14-CV-1273, Decision and Order (N.D.N.Y. filed Dec. 18, 2015) (Suddaby, J.)
(dismissing plaintiff’s pro se complaint based on abstention doctrine), appeal
dismissed as frivolous, No. 16-20, Mandate (2d Cir. filed May 25, 2016); Zavalidroga v.
Madison Cty., 17-CV-0117, Order of Dismissal (N.D.N.Y. filed March 21, 2019) (Hurd,
J.) (dismissing remainder of plaintiff’s pro se amended complaint for failure to
prosecute, following dismissal of other portions of plaintiff’s amended complaint for
failure to state a claim); Zavalidroga v. Girouard, 17-CV-0682, Memorandum-Decision
and Order (N.D.N.Y. filed Oct. 24, 2017) (Sannes, J.) (dismissing plaintiff’s pro se
complaint based on immunity and a failure to state a claim), appeal conditionally
dismissed, No. 18-719, Mandate (2d Cir. filed Aug. 6, 2018).

                                            2
action),2 and the eighth of which is on the verge of dismissal.3 By and large, these

actions (which, again, were all commenced pro se) have been so patently without merit

as to be harassing of the defendants, demonstrative of a lack of an objective good-

faith expectation of prevailing, and unnecessarily burdensome to the Court. Moreover,

given the fact that Respondent has continued his vexatiousness conduct despite

having been admonished and even monetarily sanctioned,4 the Court finds that

sanctions lesser than a Pre-Filing Order would not be adequate to protect the Court

and opposing parties.

       Notwithstanding the overwhelming support for a filing injunction (or “Pre-Filing

Order”) under the circumstances, fairness dictates that Respondent be given notice

and an opportunity to be heard. See Iwachiw, 396 F.3d at 529. As a result, he shall

have fourteen (14) days from the date of this Order to show cause, in writing, why he

should not be enjoined from filing any future pleadings or documents of any kind

(including motions) in this District pro se without prior permission of the Chief Judge or

his or her designee.


       2
               Zavalidroga v. Christmas, 19-CV-1304, Order (N.D.N.Y. filed Oct. 25,
2019) (Suddaby, C.J.) (closing action due to plaintiff’s voluntary discontinuance); cf.
Zavalidroga v. Hester, 19-CV-1412, Order (N.D.N.Y. filed Nov. 19, 2019) (Suddaby.
C.J.) (identifying action as related to 19-CV-1304).
       3
                See Zavalidroga v. Hester, 19-CV-1412, Text Order (N.D.N.Y. filed Jan.
13, 2020) (Suddaby. C.J.) (directing plaintiff to show cause as to why his action should
not be dismissed for failure to prosecute); Zavalidroga v. Hester, 19-CV-1412, Report-
Recommendation (N.D.N.Y. filed Jan. 10, 2020) (Dancks, M.J.) (recommending that
plaintiff’s pro se complaint be dismissed for failure to state a claim).
       4
             See Zavalidroga v. Oneida Cty. Sheriff’s Dep’t, 11-CV-0227, Decision
and Order (N.D.N.Y. filed March 17, 2014) (Peebles, M.J.) (imposing monetary
sanctions on plaintiff).

                                            3
         ACCORDINGLY, it is

         ORDERED that Respondent shall, within FOURTEEN (14) DAYS of the date of

this Order, show cause, in writing, why he should not be enjoined from filing any future

pleadings or documents of any kind (including motions) in the Northern District of New

York pro se without prior permission of the Chief Judge or his or her designee (except

pleadings or documents in a case that is open at the time of the issuance of the

Court’s Pre-Filing Order, until that case is closed); 5 and it is further

         ORDERED that, if Respondent does not fully comply with this Order, the Court

will issue a subsequent order, without further explanation, permanently so enjoining

Respondent; and it is further

         ORDERED that the Clerk shall provide a copy of this Order to Respondent by

certified mail.

Dated:            January 16, 2020
                  Syracuse, New York




         5
               This injunction would apply to, among other things, continued filings by
Respondent as a pro se plaintiff in any actions filed by him in another federal district
court and transferred to this Court by either him or his opponent, and/or filed by him in
state court and removed to this Court by either him or his opponent, to the extent those
other actions assert chiefly federal claims that largely arise from previously reviewed
events and/or are asserted against previous defendants, rendering reasonable an
anticipation that the actions would be transferred or removed to this Court. In re
Martin-Trigona, 737 F.2d 1254, 1262-63 (2d Cir.1984), accord, Lipin v. Sawyer, 395 F.
App’x 800, 801 (2d Cir. 2010).

                                               4
